DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding rejections under 112(b) and 101, applicant’s amendments have overcome the previous rejections.

Applicant's arguments filed 2021-03-08 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. MPEP § 2173.01 requires that “during examination, a
Claim must be given its broadest reasonable interpretation consistent with the specification as it would
be interpreted by one of ordinary skill in the art.”
	The applicant argues that none of the cited reference has disclosed "calculate an inspection standard more appropriate than a current inspection standard based on the simulation, wherein the calculated inspection standard corresponds to a higher first pass ratio of a good-quality product which is an index related to detection of defect due to excessive inspection in the intermediate inspection than that of the current inspection standard in the simulation or a higher number of cases in which products determined to be defect products in the final inspection than that of the current inspection standard in the simulation" as recited in Claim 1. 
	Applicant argues that regarding Tasaki, the user is required to input a new inspection standard in order to calculate information such as the over detection rate, the yield rate, and the defect rate. 
Also, referring to Para [0019] of Tasaki, as pointed out (by Applicant) during the interview, [0019] the inspection standard setting device sets a new inspection standard for the selected inspection item by the cost effect is maximized. On the other hand, in the claimed invention, the new inspection standard (i.e. the more appropriate inspection standard) is computed based on the current inspection standard.
	Examiner respectfully disagrees. Paragraph [0020] of Tasaki begins with four very important words “in a particular environment” eluding to the possibility and not a requirement. Applicant states Tasaki merely discloses that the new inspection standard may be set by the system, but in paragraph [0019], it specifically states “The inspection standard setting device sets a new inspection standard….”
Regarding the new inspection standard (i.e. the more appropriate inspection standard) being computed based on the current inspection standard, in order to calculate a new more appropriate standard, the old/current standard must be referenced (i.e. used, considered, based upon). 
Examiner has concluded that Tasaki meets the claim limitation in question due to the user input, which was used to generate a simulation via a processor that is then used to conclude a more optimal value regarding the inspection standard. It is also worth mentioning that although the applicant amended claim 1 with limitations brought in from claim 3, the Applicant failed to state why the combination of references used to reject claim 1 did not meet this limitation. Therefore, despite the amendments, it is with respect, it is for these reasons the Examiner maintains prior art rejections.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Taskai et al. (US20060271226A1), herein referred to as Tasaki) in view of Mori et al. (US20180049356A1), herein referred to as Mori..

Regarding Claim 1, Tasaki teaches An inspection management system which has a plurality of processes [0039] and is configured to, in a product production line (Fig. 1) including a plurality of manufacturing apparatuses and inspection apparatuses (Fig. 1, [0037-0038]) corresponding to the plurality of processes, manage a final inspection performed to inspect a completed product subjected to the plurality of processes and one or more intermediate inspections performed to inspect an intermediate product manufactured in the processes earlier than a final process (Fig. 1, [0036-0039], the [[and]] output base information at least indicating that the calculated inspection standard is more appropriate than the current inspection standard (Fig. 10; [0087]); and in response to a user input regarding an approval of the calculated inspection standard, perform inspection on the completed product based on the calculated inspection standard [0089].
Tasaki fails to teach wherein the calculated inspection standard corresponds to a higher first pass ratio of a good-quality product which is an index related to detection of defect due to excessive inspection in the intermediate inspection than that of the current inspection standard in the simulation or a higher number of cases in which products determined to be defect products in the final inspection than that of the current inspection standard in the simulation. However, in a related field, Mori teaches wherein the calculated inspection standard corresponds to a higher first pass ratio of a good-quality product which is an index related to detection of defect due to excessive inspection in the intermediate inspection than that of the current inspection standard in the simulation or a higher number of cases in which products determined to be defect products in the final inspection than that of the current inspection standard in the simulation [0134-0136]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tasaki to incorporate the teachings of Mori by including: that the calculated inspection standard corresponds to a higher first pass ratio in order to provide easy and objective verification of the effects of any change in the operating conditions of the manufacturing apparatuses and/or the inspection apparatuses on the quality improvement.
The inspection management system according to claim 1, wherein one or more pieces of inspection content including at least the final inspection among the final inspection and the intermediate inspections are fixed [0061], and the setting of the inspection content is performed on the intermediate inspection different from the inspection in which the inspection content is fixed [0062].
	Regarding Claim 3, The combination of Tasaki and Mori teach The inspection management system according to claim 1, wherein the base information includes the first pass ratio for each intermediate inspection (Mori, [0077]; [0134-0136]).
	Regarding Claim 4, The combination of Tasaki and Mori teach The inspection management system according to claim 1, wherein the base information comprises information regarding inspection in which products are determined to be defective products for a first time among products determined to be defective products in the final inspection and a number of cases of the inspection (Mori, [0077]; [0080]; Fig. 9).
Regarding Claim 5, Tasaki further teaches: wherein the base information displays a target with a value determined to be a good-quality product and a target with a value determined to be a defective product ([0088]; Fig, 9B) after the final inspection in accordance with the simulation in a histogram, wherein in the histogram, the target with the value determined to be the good-quality product and the target with the value determined to be the defective product are displayed to be visually identifiable, and wherein standard lines indicating the current inspection standard and a new inspection standard in the intermediate inspection are each displayed to be superimposed on the histogram (10 & 11; [0075-0076]).

	Regarding Claim 6, The combination of Tasaki and Mori teach The inspection management system according to claim 1, wherein the processor is further configured to:  acquire setting-
	Tasaki fails to teach including at least a time at which new inspection content is set when the new inspection content is set; and read the setting-related information retained in the memory, wherein the processor outputs the setting-related information-read. However, in a related field, Mori teaches including at least a time at which new inspection content is set when the new inspection content is set [0134]; and read the setting-related information retained in the memory, wherein the processor outputs the setting-related information-read ([0132, 0134-0135]; Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Tasaki in view of Mori to optimize the inspection criterion based on data obtained from the inspection and provide a visual reference of
changes made and an indication of improvement in quality.
	Regarding Claim 7, The combination of Tasaki and Mori teaches all of the limitations of Claim 6. Taskai further teaches the acquisition of setting-related information in accordance with new inspection content and an inspection achievement before the new inspection content is set (Fig. 10 & 11), but fails to teach a comparison of new inspection content and inspection content before the new information content was set. However, in a related field, Mori teaches: ([0040 - 0041]; [0135] Fig. 17 shows an example screen displaying the results of comparison between the qualities before and after the change). Therefore it would have been obvious to one of ordinary skill in the art to modify the teachings of Tasaki in view of Mori to allow ([0136], Mori) easy and objective verification of the effects of any change in the operating conditions of the manufacturing apparatuses and/or the inspection apparatuses on the quality improvement, which in turn, can also simplify the quality control of a surface mounting line and improve productivity.
	Regarding Claim 8, The combination of Tasaki and Mori teach all of the limitations of Claim 6. Tasaki further teaches wherein the processor is further configured to:  instruct the inspection apparatus to perform inspection in accordance with the inspection content based on a command of a user [0089], but fails to teach acquire feedback indicating whether the inspection apparatus accepts the instruction, wherein the setting-related information comprises information indicating that the instruction is given indicating a time at which the 5Customer No.: 31561Docket No.: 80875-US-540Application No.: 16/161,088instruction is given, indicating a command by which the instruction is given, and information of the feedback. 
However, in a related field, Mori teaches acquire feedback indicating whether the inspection apparatus accepts the instruction ([0078-0079]; [0089]), wherein the setting-related information comprises information indicating that the instruction is given indicating a time at which the 5Customer No.: 31561Docket No.: 80875-US-540Application No.: 16/161,088instruction is given [0129], indicating a command by which the instruction is given, and information of the feedback ([0129]; [0078-0079]; [0089]; Fig. 15). Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Tasaki in view of Mori to [0136, Mori] allow easy and objective verification of the effects of any change in the operating conditions of the manufacturing apparatuses and/or the inspection apparatuses on the quality improvement. This can simplify the quality control of a surface mounting line and improve productivity.
Regarding Claim 10, Tasaki further teaches: wherein a predetermined setting limit value is defined for the inspection content which is able to be set ([0010; Fig. 6).
	Regarding Claim 11, Tasaki further teaches: the inspection management apparatus comprising: the processor (Fig. 1, 4; [0045], [0051], [0055 [0061]).

 	Regarding Claim 12, Tasaki teaches: An inspection management method which has a plurality of processes ([0039] The information processing device 7 stores, manages and displays a manufacturing situation of the manufacturing device and an inspecting situation of the inspection device or manages, updates, and displays a manufacturing condition of the manufacturing device and an inspecting standard of the inspection device) and is configured to, in a product production line (Fig. 1) including a 
Tasaki doesn’t specifically teach storing data of the new inspection content as history information along with setting-related information including a time at which at least the new inspection content is set when the new inspection content is set. However, in a related field, Mori teaches storing data of the new inspection content as history information along with setting-related information including a time at which at least the new inspection content is set when the new inspection content is set ([0128 - 0136]; Fig. 15, 16, & 17, Mori 2018). Mori further teaches wherein the appropriate inspection content corresponds to a higher first pass ratio of a good-quality product which is an index related to detection of defect due to excessive inspection in the intermediate inspection than that of the inspection content or a higher number of cases in which products determined to be defect products in the final inspection than that of the inspection content [0134-0136]; Therefore, it would have been obvious .
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaki and Mori in view of Morita et al. (US Patent 10260996B2), herein referred to as Morita. 
	
Regarding Claim 9, The combination of Tasaki and Mori teach all the limitations of Claim 6. The combination further teach, wherein the processor is further configured to: approve the inspection content (Fig. 10; [0089]).
The combination of Tasaki and Mori doesn’t specifically teach: wherein the setting-related information comprises at least one of information indicating a time at which setting of the inspection content is approved and information indicating a person who approves the setting of the inspection content. However, in a related field, Morita teaches a method of obtaining such information during production via a monitoring device (Fig. 4; (27)). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Tasaki and Mori in view of Morita (28) so that the content of performing the improvement procedure operation and the result thereof can be easily and accurately confirmed.


Conclusion
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure. Mori (SUITABILITY DETERMINATION METHOD FOR DETERMINATION STANDARD VALUE ...AND 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J SINGLETARY/Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863